Exhibit 10.1

CARDIODYNAMICS INTERNATIONAL CORPORATION

CHANGE OF CONTROL AGREEMENT

THIS CHANGE OF CONTROL AGREEMENT (this “Agreement”), effective as of this
         day of                 , 2006 by and between
                                 (“Executive”) and CARDIODYNAMICS INTERNATIONAL
CORPORATION, a California corporation (the “Company”).

RECITALS

The Board of Directors of the Company believes it is in the best interests of
the Company to provide Executive with compensation arrangements and equity
benefits upon a Change of Control (as hereinafter defined), that are intended to
provide Executive with enhanced financial security, are competitive with those
of other companies, and provide sufficient incentive to Executive to remain at
the Company as an employee through and after a Change of Control.

In consideration of the mutual promises and covenants herein contained, and in
consideration of the continuing employment of Executive by the Company, the
adequacy and sufficiency of which are hereby acknowledged, the parties agree as
follows:

AGREEMENT

I. Definition of Terms. The following terms referred to in this Agreement shall
have the following meanings:

A. “Base Compensation” Means, as at any time the same is to be determined, the
greater of (1) the annual base salary the Company pays Executive for his or her
services immediately prior to the termination of Executive’s employment and
(2) the annual base salary the Company pays Executive for his or her services
immediately prior to a Change of Control which occurs within twelve (12) months
prior to of the termination of Executive’s employment.

B. “Cause” means (i) gross negligence or willful misconduct in the performance
of Executive’s duties to the Company, including Executive’s refusal to comply in
any material respect with the legal directives of the Board of Directors, or any
member of the Company’s management, if any, that is higher in rank than
Executive after Executive has been notified in writing; (ii) material and
willful violation of any federal or state law by Executive that has resulted or
is likely to result in material damage to the Company; (iii) commission of any
act of fraud by Executive with respect to the Company; or (iv) Executive’s
conviction of a felony or a crime causing material harm to the standing and
reputation of the Company.



--------------------------------------------------------------------------------

C. “Change of Control” means the occurrence of any of the following whether they
occur in a single transaction or series of related transactions:

1. any person, or more than one person acting as a group, acquires ownership of
the stock of the Company that, together with stock held by such person or group,
constitutes more than fifty percent (50%) of the total fair market value or
total voting power of the stock of the Company; or

2. consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Company (each a
“Business Combination”), in each case, unless, following such Business
Combination, all or substantially all of the individuals and entities who were
beneficial owners, respectively, of the voting securities of the Company
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than fifty percent (50%) of the then outstanding shares of the
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors of the
corporation resulting from such Business Combination (including, without
limitation, a corporation which as a result of such transaction owns the Company
or substantially all of the Company’s assets either directly or through one or
more subsidiaries); or

3. any person, or more than one person acting as a group, acquires all or
substantially all of the assets of the Company.

The definition of Change of Control for purposes of this Agreement is intended
to comply with the description of “Change of Control Events” in Treas. Prop.
Reg. 1.409A-3(g)(5), or in subsequent Internal Revenue Service guidance
describing what constitutes a Change of Control event for purposes of Code
section 409A. Accordingly, no Change of Control will be deemed to occur with
respect to a transaction or event described in clauses (i) through (iii) above
unless the transaction or event would constitute a “Change of Control Event” as
described in Treas. Prop. Reg. 1.409A-3(g)(5), or in subsequent Internal Revenue
Service guidance under Code section 409A.

D. “Code” means the Internal Revenue Code of 1986, as amended.

E. “Involuntary Termination” shall be deemed to occur if Executive is terminated
or resigns from the Company due to (i) a salary or targeted annual bonus
reduction, unless such reduction is part of a uniformly applied program of
reductions reasonably adopted due to the Company’s then business conditions of
not greater than fifteen percent (15%) (ii) the relocation of Executive’s office
or work location more than twenty-five (25) miles from the Company’s current
location, or if Executive is required to engage in a substantially increased
amount of business travel, or (iii) a substantial change in title or duties such
that Executive is (a) one or more rungs lower in title and rank (not taking into
account reductions in title and rank due naturally to becoming an employee of an
acquirer that is larger than the Company), and/or (b) required to switch
departments (such as being required to switch from manufacturing to sales, sales
to accounting, etc.) or to otherwise perform a job that requires markedly
different skills from the one previously performed, (iv) a material reduction in
any material benefit in which Executive is participating at the time of the
Change of Control, or (v) failure to increase Executive’s base salary of at
least 50% of the previous three-year average of Executive’s annual percentage
increases.



--------------------------------------------------------------------------------

II. Change of Control Severance Benefits. If Executive’s employment with the
Company terminates at any time within twenty-four (24) months after a Change of
Control, then the following shall apply:

A. Voluntary Resignation; Termination For Cause. If Executive voluntarily
resigns from the Company or is terminated for Cause, Executive shall not be
entitled to receive severance or other benefits hereunder except for those, if
any, as may be available under the Company’s severance and benefits plans and
policies then existing at the time of such termination.

B. Involuntary Termination; Termination Without Cause. Subject to the terms and
conditions hereof, if an Involuntary Termination occurs or Executive is
terminated without Cause, Executive shall be entitled to receive for fifteen
(15) months after such termination:

1. an amount equal to the sum of (A) the Executive’s Base Compensation (as
determined at the time of such termination) payable over the course of such
fifteen (15) month period in regular payroll increments; or payable as a lump
sum should the Executive demonstrate a financial hardship (i.e., necessary
repayment of a 401(k) loan, etc) and

2. continuation of all health insurance benefits (including, if applicable,
vision, dental and disability benefits) provided by the Company to Executive and
his or her family under the Company’s benefits plan immediately prior the
termination (with Executive to continue to pay any portion of the premiums
therefore paid by Executive prior to the Change of Control during such period of
continuation) and continued participation in the Company’s 401(k) Plan.

III. Option and Stock Acceleration.

A. Acceleration of Stock Options or Other Equity Awards. Subject to the terms
and conditions hereof, if Executive’s employment with the Company is terminated
without Cause or as the result of an Involuntary Termination within the twelve
(12)-month period following a Change of Control, then (i) the remaining portion
of Executive’s unvested stock options or other equity awards shall fully vest,
such that all outstanding stock options and other equity awards granted to
Executive shall be vested one hundred percent (100%); and (ii) to the extent
that such options are assumed by the acquiring or surviving entity as part of
any relevant Change of Control and notwithstanding the terms of such stock
options with respect to his or her termination, Executive shall be entitled to
exercise any stock options held thereby for a period from the date of his or her
termination up to the date which is the earliest to occur of: (A) the one year
anniversary of such termination, (B) the latest date that such options could be
exercised without triggering any 409A Tax (as defined below) as determined in
the reasonable discretion of the Company at the time of such termination based
on the then available Internal Revenue Service guidance with respect to the
applicability of the 409A tax to Executive’s options, and (C) the original
stated expiration date of such options.

B. Voluntary Resignation; Termination for Cause. Executive shall not be entitled
to receive any accelerated vesting for any then unvested portion of his or her
stock options or other



--------------------------------------------------------------------------------

equity awards if Executive voluntarily resigns from the Company or if Executive
is terminated for Cause prior to or following a Change of Control.

IV. Code Section 409A Provisions. Notwithstanding anything in this Agreement or
elsewhere to the contrary, if, based on Internal Revenue Service guidance
available as of the date the payment or provision of any amount or other benefit
is specified to be made under this Agreement or elsewhere, the Company
reasonably determines that the payment or provision of such amount or other
benefit at such specified time may potentially subject the Executive to
“additional tax” under Section 409A(a)(1)(B) of the Code (together with any
interest or penalties imposed with respect to, or in connection with, such tax,
a “409A Tax”) with respect to the payment of such amount or the provision of
such benefit, and if payment or provision thereof at a later date would likely
avoid any such 409A Tax, then the payment or provision thereof shall be
postponed to the earliest business day on which the Company reasonably
determines such amount or benefit can be paid or provided without incurring any
such 409A Tax (the “Delayed Payment Date”). In addition, if the Company
reasonably determines that such 409A Tax with respect to the provision of a
benefit can likely be avoided by replacing the benefit with the payment of an
amount in cash equal to the cost of a substantially equivalent benefit then, in
lieu of providing such benefit, the Company may make such cash payment, subject
to the preceding sentence. In the event a benefit is to be provided during the
period commencing on the Executive’s separation from service and ending on the
Delayed Payment Date and the provision of such benefit during that period would
be treated as a payment of nonqualified deferred compensation in violation of
Section 409A(a)(2)(B)(i) of the Code, then continuation of such benefit during
that period shall be conditioned on payment by the Executive of the full premium
or other cost of coverage and as of the Delayed Payment Date the Company shall
reimburse the Executive for the premiums or other cost of coverage paid by the
Executive, which but for this paragraph would have been paid by the Company. Any
such reimbursement shall include interest at the rate set out in the last
sentence of this Section. The Company and the Executive may agree to take other
actions to avoid the imposition of 409A Tax at such time and in such manner as
permitted under Section 409A. In the event that this section requires a delay of
any payment, such payment shall be accumulated and paid in a single lump sum on
the Delayed Payment Date together with interest for the period of delay,
compounded monthly, equal to the prime or base lending rate as set forth in the
Wall Street Journal and in effect as of the date the payment would otherwise
have been provided.

V. Non-Compete.

A. Executive acknowledges that his or her agreement not to compete with the
Company is an essential part of the Company’s willingness to provide severance
payments and other benefits hereunder. Executive and the Company agree that, due
to the nature of Executive’s employment with the Company, Executive has
confidential and proprietary information relating to the business and operations
of the Company. Executive acknowledges that such information is of utmost
importance to the business of the Company and will continue to be so after
Executive’s relationship with the Company is terminated. Executive further
acknowledges that, based on Executive’s unique skills, position and exposure to
confidential and proprietary information of the Company, the breach or
threatened breach by Executive of the provisions of this Agreement would cause
irreparable harm to the Company, which harm will not be adequately and fully
redressed by the payment of damages to the Company. Executive further
acknowledges that in



--------------------------------------------------------------------------------

the event Executive’s employment with the Company terminates, Executive will be
able to earn a livelihood without violating the restrictions set forth in this
Agreement.

B. Executive agrees that the limitations of time, geography and scope of
activity agreed to in the foregoing covenants are reasonable because, among
other things, (i) the Company is engaged in a highly competitive industry,
(ii) Executive has unique access to, and will continue to have access to, the
trade secrets and know-how of the Company, including, without limitation, the
plans and strategy (and, in particular, the competitive strategy) of the
Company, (iii) Executive is receiving significant consideration in connection
with this Agreement, and (iv) if Executive’s employment with the Company ended,
Executive would be able to obtain suitable and satisfactory employment without
violation of this Agreement.

C. During the period Executive is receiving payments and/or other benefits
pursuant to the terms of this Agreement, Executive agrees not to perform any
services for any company or entity in California that directly or indirectly
competes with the Company. During the period Executive is receiving payments
and/or other benefits pursuant to the terms of this Agreement and for a period
of six (6) months thereafter, Executive agrees not to perform any services for
any company or entity in any state outside of California that directly or
indirectly competes with the Company.

VI. At-Will Employment. The Company and Executive acknowledge that Executive’s
employment is at-will and may be terminated at any time and for any reason, with
or without notice. On termination of Executive’s employment with the Company,
Executive shall not be entitled to any payments, benefits, damages, awards or
compensation other than as provided by this Agreement, or as may otherwise be
available in accordance with the Company’s established employee plans and
policies at the time of termination.

VII. Term, Amendment and Termination, and Conditions.

A. Term. Subject to Section 6 hereof, this Agreement shall terminate upon the
earlier of (i) the date that all obligations of the parties hereunder have been
satisfied or (ii) twenty-four (24) months after a Change of Control. A
termination of this Agreement pursuant to the preceding sentence shall be
effective for all purposes, except that such termination shall not affect the
payment or provision of compensation or benefits on account of a termination of
employment occurring prior to the termination of the terms of this Agreement.

B. Amendment and Termination. This Agreement may be amended or terminated only
by written agreement of Executive and the Chief Executive Officer or, if
Executive is the Chief Executive Officer, an authorized officer or board member
of the Company.

C. Conditions to Severance Benefits. The payments and other accommodations
afforded Executive pursuant to Sections 2(b) and 3(a) above shall be subject to
Executive executing and delivering to the Company, if requested by the Company,
a general release of claims in form and substance satisfactory to the Company.



--------------------------------------------------------------------------------

VIII. Notice.

A. General. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid or when mailed overnight delivery via a courier
company. In the case of Executive, mailed notices shall be addressed to
Executive at the home address which Executive most recently communicated to the
Company in writing. In the case of the Company, mailed notices shall be
addressed to its corporate headquarters, and all notices shall be directed to
the attention of its Chief Executive Officer or the Chairman of the Board of
Directors.

B. Notice of Termination. Any termination by the Company for Cause or by
Executive as a result of an Involuntary Termination shall be communicated by a
notice of termination of the other party hereto given in accordance with
Section 7(a) hereof. Such notice shall indicate the specific termination
provision in this Agreement relied upon, set forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination under the
provision so indicated, and specify the termination date (which shall be not
more than fifteen (15) days after the giving of such notice). The failure by
Executive to include in the notice any fact or circumstance that contributes to
a showing of Involuntary Termination shall not waive any right of Executive
hereunder or preclude Executive from asserting such fact or circumstance in
enforcing his rights hereunder. The failure by the Company to include in the
notice any fact or circumstance that contributes to a showing of Cause shall not
waive any right of the Company hereunder or preclude the Company from asserting
such fact or circumstance in enforcing its rights hereunder.

IX. Miscellaneous Provisions.

A. No Duty to Mitigate. Executive shall not be required to mitigate the amount
of any payment contemplated by this Agreement (whether by seeking new employment
or in any other manner).

B. Waiver. No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Executive and the Chief Executive Officer or, if Executive is the
Chief Executive Officer, an authorized officer or board member of the Company.
No waiver by either party of any breach of, or of compliance with, any condition
or provision of this Agreement by the other party shall be considered a waiver
of any other condition or provision or of the same condition or provision at
another time.

C. Entire Agreement. No agreements, representations or understandings (whether
oral or written and whether express or implied) which are not expressly set
forth in this Agreement have been made or entered into by either party with
respect to the subject matter hereof.

D. Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of California, without
giving effect to its conflict of laws provisions.

E. Severability. If any provision or set of provisions of this Agreement (or any
portion thereof) is held by an arbitrator or court of competent jurisdiction to
be invalid, illegal or



--------------------------------------------------------------------------------

unenforceable for any reason whatever: (a) such provision shall be limited or
modified in its application to the minimum extent necessary to avoid the
invalidity, illegality or unenforceability of such provision and such modified
provision shall be reduced to a writing and signed by the parties hereto;
(b) the validity, legality and enforceability of the remaining provisions of
this Agreement shall not in any way be affected or impaired thereby; and (c) to
the fullest extent possible, the provisions of this Agreement shall be construed
so as to give effect to the intent manifested by the provision (or portion
thereof) held invalid, illegal or unenforceable.

F. Withholding Taxes. All payments made pursuant to this Agreement will be
subject to withholding of applicable taxes.

G. Successors and Assigns. Executive may not assign any of his or her rights
hereunder other than in connection with estate planning or pursuant to
Executive’s will or the laws of intestate succession. Except as otherwise
provided herein, the terms and conditions of this Agreement shall inure to the
benefit of and be binding upon the respective successors and assigns of the
Company. Nothing in this Agreement, express or implied, is intended to confer
upon any party other than the parties hereto or the Company’s successors and
assigns the rights, remedies, obligations or liabilities under or by reason of
this Agreement, except as expressly provided in this Agreement.

H. Amendment of Option and Purchase Agreements. The Company and Executive agree
that the provisions of this Agreement shall supersede any conflicting provisions
of any stock purchase or stock option agreement of Executive, and the Company
and Executive agree to execute such further documents as may be necessary to
amend any such agreement.

I. Headings. The headings of sections herein are included solely for convenience
of reference and shall not control the meaning or interpretation of any
provisions of this Agreement.

J. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

 

CARDIODYNAMICS INTERNATIONAL CORPORATION    

EXECUTIVE

By

        

By

     Print Name          Print Name      Title           